DETAILED ACTION
	This Office action is responsive to communication received 12/01/2021 – Amendment and Request for Extension of Time.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, it would not have been obvious to modify any of the prior art devices of record to include the combination of a golf club head having a hollow structure with face, crown, back and sole portions, with thick portions of the crown and sole located on a back side and overlapping and being separated by a thin back end and wherein the crown includes a depression on the back side, and the crown thick part is formed of a material higher in specific gravity than the crown and is placed in the depression.
As to independent claim 12, it would not have been obvious to modify any of the prior art devices of record to include the combination of a golf club head having a hollow structure with face, crown, back and sole portions, with thick portions of the crown and sole located on a back side and overlapping and being separated by a thin back end and wherein the crown thick part has a curved strip shape extending in the toe-heel direction along a back-side contour shape of the crown in the view in the crown-sole direction, and the sole thick part has a substantially semicircular shape and provided in a region of the sole other than a face side part thereof in the view in the crown-sole direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711